DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/057,247
This Office Action is responsive to the amended claims of 05/17/2021.
Claims 1-12 have been examined on the merits. Claims 5 and 10-11 are amended. Claims 1-4, 6-9, and 12 are original.
Priority
This application is a national stage entry of PCT/US19/32215, filed on 05/14/2019, which claims benefit of 62/675,537, filed on 05/23/2018. 
Claims 1-5 and 8-11 find support from 62/675,537. Claims 6-7 and 12 find support from PCT/US19/32215. Therefore, the effective filing date for claims 1-5 and 8-11 is 05/23/2018. The effective filing date for claims 6-7 and 12 is 05/14/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  The phrase “in an amount effect to improve” in claim 6 is awkward and does not make sense. Examiner suggests replacing the word “effect” with --effective--.  Appropriate correction is required.
Claim 7, which refers back to claim 6, is similarly objected to since this claim does not remedy the rationale underpinning the objection of claim 6. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the ramipril".  There is insufficient antecedent basis for this limitation in the base claim 8.
As drafted, “the ramipril” of claim 11 renders the metes and bounds of claim 11 undefined (hence rendering claim 11 indefinite) since base claim 8 is only drawn to use of ezetimibe and not ramipril.  As such, the artisan does not know how “ramipril” finds antecedent basis in claim 8 (which is how claim 11 is currently drafted).
This rejection can be easily rectified by making claim 11 depend on claim 9 (claim 9 further adds ramipril).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11, which recites the limitation "the ramipril", fails to further limit base claim 8, which has no limitation drawn to ramipril.
As drafted, “the ramipril” of claim 11 is not found in base claim 8; claim 8 is only drawn to use of ezetimibe and not ramipril.
This rejection can be easily rectified by making claim 11 depend on claim 9 (claim 9 further adds ramipril).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
SAWAMI (Sawami et al., “Multiple potency of ezetimibe in a patient with macroproteinuria chronic kidney disease and statin-intolerant dyslipidemia”, Journal of Cardiology Cases, March 19, 2018, Vol. 17, pages 204-207, as referenced in the IDS filed on 06/17/2021). 
SAWAMI anticipates treating chronic kidney disease (CKD) by administering 10 mg/day of ezetimibe to a subject in need thereof (abstract, page 205), which anticipates claim 1.  SAWAMI anticipates ezetimibe reducing triglyceride content in a kidney, from 320 mg/dL to 160 mg/dL (abstract, table 1 page 206), which anticipates claim 2. 

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
BENCHLEY (Benchley, “Dr. Alessia Fornoni Receives Grants to Study Alport Syndrome”, University of Miami Health System, September 25, 2017, as referenced in PTO-892 page 1 V). 
BENCHLEY anticipates treating renal disease in a subject with Alport Syndrome (title, page 1, and page 2 first paragraph) (Examiner interprets Alport Syndrome as a “chronic kidney disease”) by administering ezetimibe (page 2), which anticipates claims 1 and 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
BENCHLEY (Benchley, “Dr. Alessia Fornoni Receives Grants to Study Alport Syndrome”, University of Miami Health System, September 25, 2017, as referenced in PTO-892 page 1 V),
In view of 
MORI (Mori et al., “Ezetimibe alone or in combination with pitavastatin prevents kidney dysfunction in 5/6 nephrectomized rat fed high-cholesterol”, Metabolism Clinical and Experimental, Vol. 61, July 8, 2011, pages 379-388, referenced in PTO-892 page 1 W), 
In view of 
FUNK (Funk et al., “Alport syndrome and Pierson syndrome: Diseases of the glomerular basement membrane”, Matrix Biology, April 16, 2018, pages 250-261, referenced in PTO-892 page 1 X), 
In view of 
FDA-EZETIMIBE (“ZETA (Ezetimibe) Tablets”, FDA, Reference number: 35223509T, 01/2012, referenced in PTO-892 page 2 U), 
And in view of 
FDA-RAMIPRIL (“ALTACE (Ramipril) Capsules, Oral”, FDA, Reference ID: 3377757, 09/2013, referenced in PTO-892 page 2 V. 

Claim 1 is drawn to a method of treating chronic kidney disease in a subject by administering ezetimibe. Claim 2 is drawn to ezetimibe reducing triglyceride content in a kidney. Claim 3 is drawn to ezetimibe reducing kidney fibrosis. Claim 4 is drawn to ezetimibe reducing mesangial expansion. Claim 5 is drawn to also administering ramipril. Claim 6 is drawn to a method of improving renal function by administering ezetimibe and ramipril. Claim 7 is drawn to the combination reducing esterified cholesterol content. Claim 8 is drawn to a method of treating renal disease in a patient suffering from Alport Syndrome by administering ezetimibe. Claim 9 is drawn to also administering ramipril. Claims 10 and 11 are drawn to administering ezetimibe and Ramipril orally. Claim 12 is drawn to a composition of ezetimibe, ramipril and a pharmaceutically acceptable carrier or diluent. 
Determining the scope and contents of the prior art
BENCHLEY teaches treating renal disease in a subject with Alport Syndrome (title, page 1, and page 2 first paragraph) (Examiner interprets Alport Syndrome as a “chronic kidney disease”) by administering ezetimibe (page 2), which teaches claims 1 and 8. 
MORI teaches that ezetimibe reduces triglyceride content in the kidney (page 383 left hand col. and figure 3 description), which helps teach claim 2. 
MORI teaches interstitial fibrosis was observed in the kidney and that ezetimibe decreases the interstitial fibrosis score (IFS) (page 383 right hand column). The higher interstitial fibrosis score is a worst fibrosis case (page 384 figure 4, and page 383 right hand column), which helps teach claim 3. 
MORI also teaches remnant lipoproteins stimulate the accumulation of cholesteryl ester, also called esterified cholesterol, in human mesangial cells, and ezetimibe reduces remnant-like particle cholesterol levels in dyslipidemia subjects (page 386 left hand col.), which helps teach claim 7.
MORI also teaches that ezetimibe was administered orally, through a powdered chow (page 380 right hand column), which helps teach claim 10. 
FUNK teaches that mesangial cells are involved in the pathogenesis of Alport Syndrome (page 254 bottom right hand col.), and by inhibiting the endothelin A receptor on mesangial cells in Alport mice, this improves GBM abnormalities (page 255 top left col.). FUNK teaches that the GBM abnormalities are irregularly thickened into a “basket weave” (page 252 right hand col.). FUNK also teaches that areas of GBM abnormalities can develop into typical Alport GBM lesions which lead to developing Alport syndrome (page 252). FUNK teaches that changes in GBM composition and their effects on signaling impact the behavior of podocytes, mesangial cells, and endothelial cells (page 254 left hand col.). 
FUNK teaches ramipril as a treatment of Alport syndrome (page 255 left hand col.), which helps teach claims 5, 6, and 9.
FDA-RAMIPRIL teaches Ramipril’s approved route of administration for humans is orally (page 1, Dosage and Administration). FDA-RAMIPRIL teaches that the tablet for oral administration containing ramipril also contains the following inactive ingredients:  pregelatinized starch NF, gelatin, and titanium dioxide (page 12). Examiner interprets these inactive ingredients as “pharmaceutically acceptable carrier or diluent”, absent evidence to the contrary. 
FDA-EZETIMIBE teaches ezetimibe’s approved route of administration for humans is orally (page 1, Dosage and Administration). FDA-EZETIMIBE teaches that the tablet for oral administration containing ezetimibe also contains the following inactive ingredients:  croscarmellose sodium NF, lactose monohydrate NF, magnesium stearate NF, microcrystalline cellulose NF, povidone USP, and sodium lauryl sulfate NF (page 9). Examiner interprets these inactive ingredients as “pharmaceutically acceptable carrier or diluent”, absent evidence to the contrary. 
Ascertaining the differences between the prior art and the claims at issue
While BENCHLEY teaches treating renal disease in a subject with Alport Syndrome (title, page 1) by administering ezetimibe (page 2), BENCHLEY does not teach all the limitations of the claims. 
While MORI teaches that ezetimibe reduces triglyceride content in the kidney (page 383 left hand col. and figure 3 description), ezetimibe decreases the interstitial fibrosis score (page 383 right hand column), ezetimibe reduces esterified cholesterol (page 386 left hand col.), and ezetimibe is administered orally (page 380 right hand column), MORI does not teach all the limitations of the instant claims. 
While FUNK teaches mesangial cells are involved in the pathogenesis of Alport Syndrome (page 254 bottom right hand col.), and ramipril is a treatment of Alport syndrome (page 255 left hand col.), FUNK does not teach all the limitations of the instant claims. 
While FDA-RAMIPRIL teaches Ramipril’s approved route of administration for humans is orally (page 1, Dosage and Administration), and pharmaceutically acceptable carrier or diluent, FDA-RAMIPRIL does not teach all the limitations of the instant claims. 
While FDA-EZETIMIBE teaches Ezetimibe’s approved route of administration for humans is orally (page 1, Dosage and Administration), and pharmaceutically acceptable carrier or diluent, FDA-EZETIMIBE does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of ezetimibe and ramipril useful in treating chronic kidney disease, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of ezetimibe and ramipril.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating
The instant claims 1-12 are prima facie obvious in light of the combination of references BENCHLEY, MORI, FUNK, FDA-RAMIPRIL, and FDA-EZETIMIBE. 
The artisan would be motivated to combine the teachings of BENCHLEY, and FUNK to treat chronic kidney disease with ezetimibe and ramipril. The artisan would expect to combine two compounds (ezetimibe and ramipril), each known for the same purpose (to treat chronic kidney disease) to form a combination therapy to be used for the very same purpose (BENCHLEY pages 1-2, FUNK page 255 left hand col.), thereby reducing triglyceride content in the kidney and kidney fibrosis (MORI page 383 and figure 3 description). This rejects claims 1-3, 5-6, and 8-9. 
The artisan would be motivated to combine the teachings of FDA-RAMIPRIL and FDA-EZETIMIBE to orally administer the instant’s combination therapy of ezetimibe, ramipril, and a pharmaceutically acceptable carrier or diluent. The FDA approved route of administration of ramipril and ezetimibe in humans is orally (FDA-RAMIPRIL page 1, Dosage and Administration; FDA-EZETIMIBE page 1, Dosage and Administration). Additionally, the FDA approved composition of ramipril as well as ezetimibe includes a pharmaceutically acceptable carrier or diluent (FDA-RAMIPRIL page 12; FDA-EZETIMIBE page 9). Therefore, the artisan would expect ramipril and ezetimibe to be administered orally and that the combination pharmaceutical composition of ramipril, and ezetimibe, would also include a pharmaceutically acceptable carrier or excipient. This rejects claims 10-12. 
The artisan would be motivated to combine the teachings of BENCHLEY, MORI, and FUNK to use ezetimibe to reduce mesangial expansion. Because mesangial cells are involved in the pathogenesis of Alport Syndrome (FUNK page 254 bottom right hand col.), especially in regard to GBM abnormalities, their “basket weave” growth (FUNK page 252 right hand col.), and their eventual development into Alport Syndrome (FUNK page 252), the artisan would expect that by treating Alport Syndrome that the precursors to Alport Syndrome, GBM abnormalities, would also be reduced. GBM abnormalities are caused, at least in part, by mesangial expansion (FUNK page 254 left hand col.). Therefore, the artisan would expect that by treating Alport Syndrome with a known treatment of ezetimibe (BENCHLEY pages 1-2) would reduce mesangial expansion. This rejects claim 4. 
The artisan would be motivated to use ezetimibe to reduce esterified cholesterol (MORI).  MORI teaches that remnant lipoproteins stimulate the accumulation of cholesteryl ester, also called esterified cholesterol, in human mesangial cells, and teachings that ezetimibe reduces remnant-like particle cholesterol levels (page 386 left hand col.). The artisan would expect that a reduced remnant-like particle cholesterol level would not stimulate the accumulation of esterified cholesterol, which therefor would reduce the esterified cholesterol content. This rejects claim 7. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
 A prior art search was conducted for the instant application, which retrieved anticipatory and obvious prior art.  See “SEARCH 6” (conducted in Registry and HCaplus databases of STN) in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625